DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 & 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, & 10 of U.S. Patent No. 10,938,094. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 6, 10 disclose all the limitations as shown in the table below.
Instant Application
U.S. Patent No. 10,938,094
1. A wearable device, comprising: a device housing having a first housing portion and a second housing portion, the first housing portion physically coupled to the second housing portion; a printed circuit board (“PCB”) disposed in the device housing and communicatively coupled to a sensor to measure a biomedical parameter of a patient, the PCB including a wireless communication device mounted on the PCB; and an antenna communicatively coupled to the wireless communication device, the first housing portion having a first portion of the antenna and the second housing portion having the second portion of the antenna, wherein the first portion of the antenna is electrically coupled to the second portion of the antenna by physically coupling the first housing portion to the second housing portions.
2. The wearable device of claim 1, wherein the antenna comprises a coil, and the first portion of the antenna comprises a first portion of the coil and the second portion of the antenna comprises a second portion of the coil.
10. The wearable device of claim 1, wherein the sensor comprises a glucose sensor.
1. A wearable device, comprising: a device housing having a first housing portion and a second housing portion, the first housing portion physically coupled to the second housing portion; a printed circuit board (“PCB”) disposed in the device housing and communicatively coupled to a glucose sensor, the PCB including a wireless communication device mounted on the PCB; and an antenna communicatively coupled to the wireless communication device, the antenna comprising a coil, a first portion of the coil disposed on the first portion of the device housing and a second portion of the coil disposed on the second portion of the housing, wherein the first portion of the coil is electrically coupled to the second portion of the coil by physically coupling the first housing portion to the second housing portions.
3. The wearable device of claim 2, wherein at least a portion of the coil is positioned on an internal surface of the device housing.
2. The wearable device of claim 1, wherein at least a portion of the coil is positioned on an internal surface of the device housing.
4. The wearable device of claim 2, wherein at least a portion of the coil is positioned on an external surface of the device housing.
3. The wearable device of claim 1, wherein at least a portion of the coil is positioned on an external surface of the device housing.
5. The wearable device of claim 2, wherein the first portion of the coil and the second portion of the coil form a three-dimensional coil.
4. The wearable device of claim 1, wherein the first portion of the coil and the second portion of the coil form a three-dimensional coil.
6. The wearable device of claim 5, wherein the three-dimensional coil encircles the PCB.
5. The wearable device of claim 4, wherein the three-dimensional coil encircles the PCB.
7. The wearable device of claim 2, wherein an area enclosed by a perimeter of the first portion of the coil or the second portion of the coil disposed on the device housing is larger than an area of the PCB.
10. The wearable device of claim 1, wherein an area enclosed by a perimeter of the coil disposed on the device housing is larger than an area of the PCB.


Claims 8, 12 & 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,938,094. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of US 10,938,094 teaches all the limitations of claims 8, 12 & 17 except wherein the first and second housing portions each define a contiguous metal surface having non-metal regions, the contiguous metal surfaces forming the antenna.
However, forming the antenna from contiguous metal surfaces on housing portions having non-metal regions is very common and well known in the art in order to operate the antenna in wireless communications.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the first and second housing portions to each define a contiguous metal surface having non-metal regions, and the contiguous metal surfaces forming the antenna, in order to operate the antenna in wireless communications.
Claims 9,14 & 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,938,094. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 disclose all the limitations as shown in the table below.
Instant Application
U.S. Patent No. 10,938,094
9. The wearable device of claim 1, further comprising a sensor insertable into skin of a patient, wherein the PCB is communicatively coupled to the sensor.
14. The wearable device of claim 11, wherein the analyte sensor is insertable into skin of a patient.
19. The wearable device of claim 16, wherein the electrochemical sensor is insertable into skin of a patient.
13. The method of claim 12, wherein coupling the glucose sensor and the wireless communication device to the PCB include: positioning the wireless communication device on the PCB; communicatively coupling the glucose sensor to the PCB, wherein the glucose sensor is an invasive sensor injectable into the patient's skin.


Claims 11,13 & 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,938,094. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 disclose all the limitations as shown in the table below.
Instant Application
U.S. Patent No. 10,938,094
11. A wearable device, comprising: a device housing having a first housing portion and a second housing portion, the first housing portion physically coupled to the second housing portion; a printed circuit board (“PCB”) disposed in the device housing and communicatively coupled to an analyte sensor to measure a biomedical parameter of a patient, the PCB including a wireless communication device mounted on the PCB; and an antenna communicatively coupled to the wireless communication device, the first housing portion having a first portion of the antenna and the second housing portion having the second portion of the antenna, wherein the first portion of the antenna is electrically coupled to the second portion of the antenna by physically coupling the first housing portion to the second housing portions.
13. The wearable device of claim 11, wherein the antenna comprises a coil, and the first portion of the antenna comprises a first portion of the coil and the second portion of the antenna comprises a second portion of the coil.
15. The wearable device of claim 11, wherein the analyte sensor comprises a glucose sensor.
1. A wearable device, comprising: a device housing having a first housing portion and a second housing portion, the first housing portion physically coupled to the second housing portion; a printed circuit board (“PCB”) disposed in the device housing and communicatively coupled to a glucose sensor, the PCB including a wireless communication device mounted on the PCB; and an antenna communicatively coupled to the wireless communication device, the antenna comprising a coil, a first portion of the coil disposed on the first portion of the device housing and a second portion of the coil disposed on the second portion of the housing, wherein the first portion of the coil is electrically coupled to the second portion of the coil by physically coupling the first housing portion to the second housing portions.


Claims 16,18 & 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,938,094. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 disclose all the limitations as shown in the table below.
Instant Application
U.S. Patent No. 10,938,094
16. A wearable device, comprising: a device housing having a first housing portion and a second housing portion, the first housing portion physically coupled to the second housing portion; a printed circuit board (“PCB”) disposed in the device housing and communicatively coupled to an electrochemical sensor to measure a biomedical parameter of a patient, the PCB including a wireless communication device mounted on the PCB; and an antenna communicatively coupled to the wireless communication device, the first housing portion having a first portion of the antenna and the second housing portion having the second portion of the antenna, wherein the first portion of the antenna is electrically coupled to the second portion of the antenna by physically coupling the first housing portion to the second housing portions.
18. The wearable device of claim 16, wherein the antenna comprises a coil, and the first portion of the antenna comprises a first portion of the coil and the second portion of the antenna comprises a second portion of the coil.
20. The wearable device of claim 16, wherein the electrochemical sensor comprises a glucose sensor.
1. A wearable device, comprising: a device housing having a first housing portion and a second housing portion, the first housing portion physically coupled to the second housing portion; a printed circuit board (“PCB”) disposed in the device housing and communicatively coupled to a glucose sensor, the PCB including a wireless communication device mounted on the PCB; and an antenna communicatively coupled to the wireless communication device, the antenna comprising a coil, a first portion of the coil disposed on the first portion of the device housing and a second portion of the coil disposed on the second portion of the housing, wherein the first portion of the coil is electrically coupled to the second portion of the coil by physically coupling the first housing portion to the second housing portions.


Conclusion
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However it is still considered pertinent to the applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M BOUIZZA/Examiner, Art Unit 2845   

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845